 

Case_2:19-mj-09181-ESW Document 11, Filed 05/09/19 Paye~utr2

 

United States District Court--District of Arizona - Ph FILED ____ LODGED
Order Setting Conditions of Release ___ RECEIVED ___ COPY
DATE:5/9/2019 CASE NUMBER: 19-09181-PHX-ESW

MAY 9 2019

{| CLERK US DISTRICT COURT

‘2 PERSONAL RECOGNIZANCE ; MISTRICS ~

& AMOUNT OF BOND _ $5,000,000.00 Spar
0O UNSECURED a
OE BY: TWO FINANCIALLY RESPONSIBLE CO-SIGNERS AND REAL PROPERTY (TO BE POSTED IN NEW
Y
SECURITY TO BE POSTED BY

NEXT APPEARANCE: 5/15/2019 at 4:30 pm or as directed through counsel

Southern District of New York, 40 Foley Square, NY, NY 10007

O Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

USA vs. Reginald Fowler

Wel te

 

 

Xl appear at all proceedings as required and to surrender for service of any sentence imposed.
not commit any federal, state or local crime.
cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

immediately advise the court, defense counsel and U.S. Attorney in writing of change in address/telephone number.

xX RR Ww

maintain or actively seek verifiable employment if defendant is physically or medically able and provide proof of such to Pretrial
Services.

X

not travel outside of: _Southern District of New York, Eastern District of New York and the District of Arizona
unless express PRIOR Court or Pretrial Services permission is granted to do so. Additional domestic travel subject to approval
by Pretrial Services.

O avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members of
victim(s)/witness(es), and/or (__) the custodial parent, except Defendant may communicate with custodial parent solely for
visitation purposes with his/her minor child(dren):

 

 

Ri

report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

report as directed to the U.S. PROBATION OFFICE 602-322-7400 and abide by all terms of conditions of Supervised
Release/Probation.

O

O execute an agreement to forfeit upon failing to appear as required, the bond or designated
property:

O Defendant is placed in the third party custody of.

 

O refrain from 0 any 0 excessive use of alcohol and not use or possess any narcotic or other controlled substance defined by 21
U.S.C. 802 unless prescribed for defendant by a licensed medical practitioner in the course of his/her legitimate medical practice.
This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

| participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including breathalyzer testing and make
copayment toward the cost as directed by U. S. Pretrial Services, if reasonable suspicion exists that the defendant is using illicit
drugs or abusing alcohol. The defendant shall not interfere, obstruct or tamper in any way with the administration of any Court
ordered substance abuse testing.

XI

shall surrender all travel documents to Pretrial Services by and will not obtain a passport or other travel document during the
pendency of these proceedings.

xX

obtain no passport.
not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition.

maintain weekly contact with his/her counsel by Friday, noon of each week.

Ok QO

shall timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of $

 

O

The defendant shall actively participate in any mental health treatment program as directed by Pretrial Services. The defendant
shall comply with all treatment requirements including taking all medication as prescribed by his/her mental health care provider.

O shall not access via computer or possess any photographs or videos of sexually explicit conduct as defined by 18 U.S.C. § 2256(2)
& shall not open SrfpSfeve-lihes HOHE dtfoaY PRIBREEREM Sdticds UB RalOI/19 Page 2 of 2

 

ADVICE OF PENALTIES AND SANCTIONS

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such
offense to a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is amisdemeanor. This sentence shall be consecutive to any other term of imprisonment.

Title 18 U.S.C. §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, depending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine
to intimidate a juror or officer of the court; Title 18 U.S.C. §15 10 makes it a criminal offense punishable by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation; Title 18 U.S.C. hs 12 makes it a criminal
offense punishable by imprisonment for life or by death, or, cepegeme upon the specific provisions of the section by not
more than twenty years or by not more than ten years and a $250,000 fine for tampering with a witness, victim or
informant; or by intentionally harassing another person and thereby hindering /delaying /preventing or cssyantne any
person from attending or testifying in an official proceeding or otherwise violating the section is punishable by
imprisonment for not more than one year and a $250,000 fine; and 18 U.S.C. §1513 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the specific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $250,000, or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. Ifthe
defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence,
or appeal or certiorari after conviction, for:(1) an offense punishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the defendant shall be fined not more than $250,000 or imprisoned for not more than ten
years, or both;(2) an offense punishable by imprisonment for a term of five years or more, the defendant shall be fined
not more than $250,000 or imprisoned for not more than five years or both;(3) any other felony, the defendant shall be
fined not more than $250,000 or imprisoned not more than two years, or both;(4) a misdemeanor, the defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

_ A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not
more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. | promise to
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above.

DATE v [s / 1C SIGNATURE OF pe

NN

 

 

 

 

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the event
the defendant violates any condition of release or disappears. We, the undersigned, have read and understand the terms
of this bond and conditions of release and acknowledge that we are bound by it until duly exonerated.

 

SIGNATURE OF CUSTODIAN(S)

 

 

Directions to United States Marshal:
xX The defendant is ORDERED released after processing.

O The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial
officer that the defendant has posted bond and/ yee all other conditions of release.

DATE:___5/9/2019 piille L021

“2a
MICHELLE H. BURNS
United States Magistrate Judge
USA, PTS/PROB, USM, DEFT, DEFT ATTY

 
